DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019, 12/16/2019, 06/10/2020, 11/09/2020 were considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Consistent with the current disclosure, the relevant prior art of record may disclose apparatus and process for performing outer loop link adaptation operation (IDS filed 06/10/2020 ‘GANG WANG et al’.). 
Furthermore, a US Publication to Mendo Mateo et al. (US 2018/0035486 A1) discloses a method of determining a signal quality value by applying an offset OLLA value for the purpose of determining optimal MCS.  The initial value of the offset may be determined individually for each cell or may be determined for a group of cells having similar characteristics [Abstract ¶0009-0012, ¶0026 and ¶0037-0046]. 
However, the prior art of record may not disclose updating a signal to interference plus noise ratio (SINR) error adjustment amount of a target cluster of a cell based on a determined type of channel quality information of a terminal device; and updating a channel quality fluctuation parameter of the cell based on the at least one type of channel quality information of the terminal device. Furthermore, the claims differ from the prior art in that: the base station .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476